                         UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

SHERRI CHIFFON ROWDEN,                         )
                                               )
       Plaintiff,                              )
                                               )
v.                                             )          Case No. CIV-17-325-G
                                               )
NANCY A. BERRYHILL, Acting                     )
Commissioner of Social Security,               )
                                               )
       Defendant.                              )

                                          ORDER

       On August 14, 2018, the Court entered an Order and a Judgment reversing the

decision of the Social Security Administration and remanding this case for further

proceedings. See Doc. Nos. 21, 22. Now before the Court is Plaintiff Sherri Chiffon

Rowden’s Motion for Attorney’s Fees Under the Equal Access to Justice Act, 28 U.S.C.

§§ 2412 et seq. See Pl.’s Mot. (Doc. No. 23). Defendant has notified the Court that she

has no objection to Plaintiff’s request. See Def.’s Resp. (Doc. No. 24).

       Having considered Plaintiff’s unopposed request and the relevant record, the Court

finds that: “(1) [P]laintiff is a ‘prevailing party’; (2) the position of the United States was

not ‘substantially justified’; and (3) there are no special circumstances that make an award

of fees unjust” in this case. Hackett v. Barnhart, 475 F.3d 1166, 1172 (10th Cir. 2007)

(quoting 28 U.S.C. § 2412(d)(1)(A)). Accordingly, the Court GRANTS Plaintiff’s request

and awards fees in the amount of $4453.20, with said amount to be paid directly to Plaintiff

and sent in care of Melissa S. Hedrick, Hedrick Law Firm, 3721 N. Classen Blvd.,

Oklahoma City, Oklahoma, 73118. If attorney’s fees are also awarded under 42 U.S.C.
§ 406(b), Plaintiff’s counsel shall refund the smaller award to Plaintiff in accordance with

Weakley v. Bowen, 803 F.2d 575, 580 (10th Cir. 1986).

       IT IS SO ORDERED THIS 24th day of May, 2019.




                                             2
